Citation Nr: 0332775	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), based on an initial grant 
of service connection.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1967 and June 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In that determination, the RO granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective November 1999.  The veteran disagreed with the 
assignment of the 30 percent evaluation for his PTSD.  

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized the 
issue as it appears on the cover of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Inasmuch as 
the veteran is presumed to seek the maximum available benefit 
for a disability, his claim for a higher evaluation remains 
viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).


REMAND

In a statement in support of claim dated in September 2002, 
the veteran indicated that he continues to receive treatment 
for his PTSD at the Mountain Home VA medical facility in 
Tennessee.  The veteran indicated that during his last visit 
discussions were held regarding the increased symptoms 
associated with his PTSD and that he was given a stronger 
prescription in regard thereto.  The most current VA 
outpatient treatment records are dated in August 2002.  Thus, 
the Board is of the view that the veteran's most recent 
treatment records, if any, from the aforenoted VA medical 
facility should be obtained and associated with the claims.  
VA has a duty to assist the veteran in obtaining medical 
records that may substantiate his claim.  38 C.F.R. 
§ 3.159(c)(2) (2003).  

The Board notes that this is an initial rating case.  As 
noted above, the RO in the May 2001 rating decision granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation.  As the veteran disagreed with the 
assignment of the initial 30 percent rating, consideration 
should be given to "staged ratings" since service connection 
was made effective November 1999 (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet. App. 119 (1999).  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain all medical 
records from the Mountain Home VA medical 
facility in Tennessee for any treatment for 
veteran's service-connected PTSD since August 
2002.  

2.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran 
to be afforded a psychiatric examination to 
ascertain the severity of his PTSD.  Send the 
claims folder to the examiner for review.  All 
necessary tests should be accomplished.  The 
examiner is to provide a multi-axial 
assessment, including assignment of a Global 
Assessment of Functioning (GAF) score; an 
explanation of what the score represents; and 
the percentage of the score representing 
impairment due solely to PTSD.  The examiner 
should assess the extent of the occupational 
and social impairment due solely to PTSD.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should be 
set forth.  

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating for 
PTSD, with consideration of Fenderson v. West, 
supra.  If the claim remains denied, the 
veteran and his representative, if any, should 
be furnished an appropriate supplemental 
statement of the case and given the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




